EXHIBIT “A”
9/30/2019 Feerick Nugent MacCariney, PLLC Mail - Fwd: Mormile VS. Accurate

Kelly Moresi <kellyn@fnmlawfirm.co

 

EYS AT LAW

 

 

‘wd: Mormile VS. Accurate
message

 

ladelyn Williams <madelynw@inmlawfirm.com> Mon, Sep 30, 2019 at 3:0
o: Kelly Mores! <kellym@fnmlawfirm.com>

Madelyn Wiliams

Legal Assistant

Feerick Nugent MacCartney PLLC
96 South Broadway

South Nyack. NY 10960
845.353.2000

845.353.2789 (fax)
madelynw@fnmlawtirm.com

AW

 

PLEASE TAKE NOTICE: This e-mail, and any attachments thereto, is intended only for use by the addressee(s) named herein and may contain legally priviteged and/or confidential information. H you are not the intended recipient of this ¢-maif, you are hereby notified that any disseminat
distribution or copying of this e-mail, and any attachments thereto, is strictly prohibited. Hf you have received this e-mail in error, please notify me by replying to this message andl permanently delete the original and any copy of this e-mail and any printout thereof.

am ReplyReply allForward

s------e-- Forwarded message ---------

From: Madelyn Williams <madelynw@fnmlawfirm.com>

Date: Wed, Sep 11, 2019 at 11:55 AM

Subject: Mormile VS. Accurate

To: Christopher G. Salloum <csalloum@lawfirm.ms>

Cc: Mary Marzolla <mmarzolla@{nmiawfirm.com>, Donald Feerick <dfeerick@{nmlawfirm.com>

ON BEHALF OF MARY E. MARZOLLA, ESQ.
Dear Chris,

Following our conversation yesterday and my email following same, our client has signed the agreement and given us the Company Property to hold in escrow per our discussion.

In a show of our continued good faith to amicably resolving this matter now, annexed please find a copy of the agreement signed by Jackie. Upon receipt of your client's signed copy via email today, we will
send the Stipulation of Discontinuance with prejudice for you by email to hold in escrow pending our receipt of the check within twenty-one (21) days per NYS CPLR.

Respectfully,

Madelyn Williams

Legal Assistant

Feerick Nugent MacCartney PLLC
96 South Broadway

South Nyack, NY 10960
845.353.2000

845.353.2789 (fax)
madelynw@fnmliawfirm.com

 

ATTORNEYS AT LAW

 

PLEASE TAKE NOTICE: This e-mail, and any attachments thereto. is intended only for use by the addressve(s) named herein and may contain legally privileged and/or confidential informativa. Hf you are not the intended recipient of this e-mail, you are hereby notified that any disseminat
distribution or copying of this e-mail, and any attachmenty thereto, is strictly prohibited. If you have received this e-mail in error, please notily me by replying to this message and permanently delete the original and any copy of this e-mail and any printout thereof,

a ReplyReply allForward

 

a scandoc138060.pdf
“" 323K

https://mail.google.com/mail/u/0?7ik=5357e51¢73&view=pt&search=all&permthid=thread-1%3A 16461284792 1581 5670&simpl=msg-f%3A16461284792... 1/1
SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (the “Agreement”) is made and entered into by
Jackie Mormile, (hereinafter referred to as “Contractor”) and Accurate Diagnostic Labs, in full and final
settlement of any and all claims Contractor may have or hereafter claim to have against Accurate
Diagnostic Labs, and all of Accurate Diagnostic Labs’s past, present and future parents, subsidiaries and
affiliated companies and each of such entities’ respective officers, directors, agents, insurers and legal
counsel (collectively referred to herein as, “Company”).

1. Consideration for Agreement from Company and Release of Claims.

1] In return for this Agreement and in full and final settlement, compromise, and release of
all of Contractor’s claims (as described in Section 2 below), Company agrees (a) to pay to Contractor as
severance arising out of the August 1, 2009 agreement and January 30, 2011 addendum the sum of
$30,000 payable; (b) to report the aforesaid payments on a Form 1099; (c) Company will not make or
cause to be made any derogatory, negative or disparaging statements, either written or verbal, about
Contractor; and (d) irrevocably and unconditionally releases and forever discharges Contractor from any
and all claims, demands, causes of action, and liabilities of any nature, both past and present, known and
unknown, resulting from any act or omission of any kind occurring on or before the date of execution of
this Agreement which arise under all contracts between the parties or common law, or any federal, state
or local law, regulation or ordinance.

1.2 Contractor hereby acknowledges the receipt and sufficiency of the aforementioned sum
and consideration from Company and acknowledges that that same constitutes consideration to which
Contractor was not previously entitled and, further, that such severance constitutes fair and adequate
consideration for the execution of this Agreement.

2 Contractor’s Release of Claims. Covenants. Return of Property. Stipulation of Discontinuance.

2.1 Contractor hereby irrevocably and unconditionally releases and forever discharges

Company from any and all claims, demands, causes of action, and Habilities of any nature, both past and
present, known and unknown, resulting from any act or omission of any kind occurring on or before the
date of execution of this Agreement which arise under all contracts between the parties or common law,
or any federal, state or local law, regulation or ordinance. Contractor understands and agrees that this
Agreement includes, but is not limited to, the following:

a. All claims, demands, causes of action and liabilities for past or future loss of pay
or benefits, expenses, damages for pain and suffering, punitive damages, compensatory damages,
attorney’s fees, interest, court costs, physical or mental injury, damage to reputation, and any
other injury, loss, damage or expense or equitable remedy of any kind whatsoever:

b. All claims, demands, causes of action and liabilities arising out of or in any way
connected with, directly or indirectly, Contractor’s contract with Company or any incident
thereof, including, without limitation, his or her treatment by Company or any other person, and
the terms and conditions of his or her employment;

c. All claims, demands, causes of action and liabilities arising out of or in any way
connected with, directly or indirectly, a claim for unpaid wages and/or commissions.

d. Any claim under state or federal law that provides civil remedies for the
enforcement of rights arising out of the employment relationship, including, without limitation,
Qui Tam and/or False Claims Act claims, discrimination claims, such as claims or causes of
action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et. seq.:
Civil Rights Act of 1866, 42 U.S.C. § 1981; Civil Rights Act of 1991, 42 U.S.C. §1981a;
Americans with Disabilities Act, 42 U.S.C. § 12101 et. Seq. The Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et. seq.; Fair Labor Standards Act, 29
U.S.C. § 201, et. seq.; Contractor Retirement Income Security Act, 29 U.S.C. § 1000 et. seq.:
Family and Medical Leave Act, 29 U.S.C. § 2601, et. seq.; Worker Adjustment, Retraining and
Notification Act, 29 U.S.C. § 2101, et. seq.; or any other federal or state statute prohibiting

discrimination in employment or granting rights to an Contractor arising out of an employment

relationship;

WO
€. Claims for breach of contract, promissory estoppel, fraud, breach of any implied
covenants, assault, battery, negligence, negligent hiring, negligent retention, defamation, invasion

of privacy, slander, or intentional infliction of emotional distress: and,

f. Any claim or right under any other federal or state law rule or regulation.
2.2 Contractor agrees not to (unless required by law or with the written consent of the

Company) intentionally divulge any “Confidential Information” as identified, described and/or otherwise
defined in the August 1, 2009 agreement.

2.3 Contractor agrees to return Company property consisting of a tablet, wi-fi attachment,
and certain wires (“Company property”). Upon signing of this Agreement, Contractor shall provide to
Contractor’s legal counsel such Company property to hold in escrow until Contractor’s legal counsel
confirms with Company’s legal counsel a mutually agreed upon method of return of such Company
property to Company’s legal counsel and/or Company (i.e,. via mail, personal delivery, etc).

2.4 Contractor agrees to, simultaneously provide with this signed release, a signed stipulation
of discontinuance with prejudice to be held in escrow by Company’s legal counsel until Company's
payments referred to in paragraph 1.1. above have been made in full and have cleared, at which time
Company's legal counsel may file same with the Court.

2.5 Contractor does not waive rights or claims that arise following the execution of this
Agreement related to a breach of this Agreement by the Company.

3... Other Understandings. Agreements. and Representations.

3.1 Contractor agrees that this Agreement binds him or her and also binds his or her spouse,
children, heirs, executors, administrators, assigns, agents. partners, successors in interest, and all other
persons and entities in privity with him or her.

3.2 Contractor promises and represents that he or she will not disclose, disseminate, or
publicize or cause or permit to be disclosed, disseminated, or publicized, any of the terms of this

Agreement, except (1) to the extent necessary to report income to appropriate taxing authorities: (2) in

ts
response to an order or subpoena of a court of competent jurisdiction; (3) in response to any subpoena
issued by a state or federal governmental agency; or (4) to immediate family members.

3.3 Contractor promises and represents that he or she will not make or cause to be made any
derogatory, negative or disparaging statements, either written or verbal, about Company.

3.4 Contractor agrees that, if any single section or clause of this Agreement should be found
invalid or unenforceable, it shall be severed and the remaining sections and clauses enforced in
accordance with the intent of this Agreement.

3.5 This Agreement contains the entire understanding between Contractor and Company and
supersedes all prior agreements and understandings relating to the subject matter of this Agreement. This
Agreement shall not be modified, amended, or terminated unless such modification, amendment, or
termination is executed in writing by Contractor and an authorized representative of Company.

3.6 The laws of the state of New Jersey (without giving effect to its conflict of law
principles) govern all matters arising out of or relating to this Agreement, including without limitation, its
validity, interpretation, construction, performance and enforcement.

3.7 It is understood and agreed that this is a full and final release covering all known or
unknown, undisclosed and unanticipated losses, wrongs, injuries, debts, claims or damages to you which
may have arisen, or may arise from any act or omission prior to the date of execution of this letter
agreement arising out of or related, directly or indirectly, to your employment, or separation from
employment with Company, or to any personal or professional relationship between you and/or the
Contractors, agents, representatives, parent companies, subsidiaries, predecessor companies and affiliates
of Company during your employment with Company, as well as those alleged losses, wrongs, injuries,
debts, claims or damages now known or disclosed which have arisen, or may arise as a result of any act or

omission.
3.8 Contractor represents and certifies that he or she (1) has received a copy of this
Agreement for review and study, has had 2! days from the date this Agreement is first presented in which
to review and consider this Agreement, and further understands that while Contractor may choose to sign
this Agreement before the expiration of twenty-one days, Contractor is not required to do so; (2) has read
this Agreement carefully; (3) has been given a fair opportunity to discuss and negotiate the terms of this
Agreement; (4) understands its provisions; (5) has been advised of and understands that he or she has the
right to consult with an attorney; (6) has determined that it is in his or her best interest to enter into this
Agreement; (7) has not be influenced to sign this Agreement by any statement or representation by
Company not contained in this Agreement; (8) enters into this Agreement knowingly and voluntarily;
and, (9) may revoke and cancel this Agreement in writing at any time within seven (7) days after
execution of this Agreement by providing written notice of revocation via email to Company’s legal
counsel; that if Contractor does so revoke, this Agreement shall be null and void, and Contractor shall
have no obligation to perform the undertakings provided in this Agreement; and, that this Agreement shall
not become effective and enforceable until after the expiration of this seven (7) day revocation period,
after such time, if there has been no revocation, the Agreement shall be fully effective and enforceable.

ACCEPTED AND AGREED:

Contractor:

CLM,
PEG lan

Accurate Diagnostic Labs

   

By:

 

Signature
Name:
Title:
Date: September 9. 2019
